Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 46-49,51,52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 44, the original disclosure does not teach “each storage element having a switch configuration”.  The original disclosure teaches each storage element is connected to a switch configuration (1550,1560,1570, fig. 15A), but the original disclosure does not teach each storage element has a switch configuration.
Regarding claim 44, “a shared pixel circuit” (line 3) and “a common pixel element” (line 7) appear to be different elements according to the claim language.  The original disclosure teaches they are the same element (1510-A, fig. 15A and paragraph [0125] of the current PG Pub) and does not teach they are different elements.
Similarly, “a corresponding switch” (line 4), “corresponding switches” (line 6) and “a switch configuration” (line 7) appear to be different features in the claim but the original disclosure teaches that they are the same elements.  See 1550 ,1560,1570 in fig. 15A.  Also, “a bias voltage” (line 3) and “individual bias voltage” (last line) appear to be different but in fact is disclosed to be the same voltage source (VB4 to VB6).
Similarly in claim 52, “at least one pixel circuit” (line 2) and “a pixel circuit” (last line) appear to be different elements but they are the same element (1210, fig. 12A).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 46-49,51,52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 44, it’s unclear whether “a corresponding switch” (line 4) and “corresponding switches” (line 6) are the same element.
Regarding claims 47 and 48, it’s unclear which of the plural microdevices “the one of the microdevices” refers to.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 44-48,51,52 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asano et al (PG Pub 2002/0070909 A1).
Regarding claim 44, Asano teaches a solid state array device comprising one (fig. 18) or more pixels; each pixel having at least two microdevices (41-1 and 41-2) coupled to a shared pixel circuit (46 and/or 45) and each microdevice coupled to a bias voltage (Vdd) through a corresponding switch (42-1 and 42-2); each microdevice provided with a corresponding storage element (43-1 and 43-2) coupled to the shared pixel circuit through corresponding switches (44-1/44-2 and 45); each storage element having (is connected to) a switch configuration (44-1/44-2) connecting with (to connect to) a common pixel element (45 and/or 46) or to another common bias voltage through another switch; and another switch configuration (44-1/ 44-2) to connect storage elements with a corresponding individual bias voltage (X2(i) and X2(i+1)).
Regarding claim 46, Asano teaches the solid state array device of claim 44, wherein the shared pixel circuit is allocated to each microdevice for a given time during a frame time (frame time during writing to pixel (i, i) and pixel (i, i+1), paragraph [0090] to [0093]). 
Regarding claim 47, Asano does not expliciltly teaches the solid state array device of claim 44, wherein the one of the microdevices coupled to the shared pixel circuit is decoupled to the bias voltage, to turn on the microdevice during an operational mode.  
However, Asano’s device can function as claimed: the one of the microdevices coupled to the shared pixel circuit is decoupled to the bias voltage (by turning off Vdd connected to 42-1/42-2), to turn on the microdevice during an operational mode.  It was ruled that “[a] claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
Regarding claim 48, Asano does not expliciltly teaches the one of the microdevices is decoupled from the shared pixel circuit and coupled to the bias voltage, to turn off the microdevice during an unoperational mode.  
However, Asano’s device can function as claimed: the one of the microdevices is decoupled (by turning off 44-1/44-2) from the shared pixel circuit and coupled to the bias voltage, to turn off (by applying appropriate voltages across 41-1/41-2) the microdevice during an unoperational mode.  It was ruled that “[a] claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
Regarding claim 51, Asano teaches the solid state array device of claim 44, wherein the storage element comprises a capacitor (43-1; 43-2, fig. 18).
Regarding claim 52, Asano teaches a solid state array device comprising one or more pixels, each pixel having at least one microdevice (41-1, fig. 19) and at least one . 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asano et al (PG Pub 2002/0070909 A1).
Regarding claim 49, Asano does not explicitly that the solid state array device of claim 44, wherein an "ON time" of each microdevice for a frame is extended such that the at least two microdevices are operational during one sub frame of a frame time.  
Regarding feature “a frame was extended, since there no reference as to what the length of the frame before it is extended, any length of frame can be interpreted as “extended”.
It would have been obvious to the skilled in the art before the effective filing date of the invention to make an "ON time" of each microdevice for a frame was extended such that the at least two microdevices are operational (“continues emitting light”, paragraph [0004]) during one sub frame of a frame time, for the benefit of providing a display with higher definition (paragraph [0004]).  

Claim 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asano et al (PG Pub 2002/0070909 A1) as applied to claim 44 above, and further in view of Gu et al (PG Pub 2017/0200412 A1).
Regarding claim 49, Asano does not explicitly that the solid state array device of claim 44, wherein an "ON time" of each microdevice for a frame is extended such that the at least two microdevices are operational during one sub frame of a frame time.  
In the same field of endeavor, Gu teaches an “On time” of each microdevice for a frame is extended such that the at least two microdevices are operational (overlapping gray areas, fig. 13) during one sub frame of the frame time, for the benefit of reducing motion blur (paragraph [0082]).  






Response to Arguments
Applicant's arguments filed 2/16/21 have been fully considered but they are not persuasive. See rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882.  The examiner can normally be reached on M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






FYL/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899